DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 10 and 19 are objected to because of the following informalities: 	Claim 1, line 9; claim 10, line 7; claim 19, line 9, the phrase “in which the user” should be written as “with which the user.”  
 	Claim 1, line 14; claim 10, line 12; claim 19, line 14, the phrase “interacting to” should be written as “interacting with to.”  
 	Claim 6, line 2, the phrase “the panel the” should be written as “the panel of the.”   	Appropriate corrections are required.
Double Patenting
The non statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,957,441 (the “441 patent”) in view of Walker (US 2013/0194188). 	 	In the table below, the left side is parts of claim 1 in the current application while the right side is the claims and text that conflict with the parts of claim 1.  
17/206,431 (present application)
10,957,441
Claim 1: A medical imaging system for displaying data, the system comprising:
Claim 1: An apparatus for displaying data, comprising: …. wherein the first image data and the input unit image data each include a computerized tomography (CT), x-ray, magnetic resonance (MR), or ultrasound diagnostic image of a patient with different degrees of magnification
at least one display unit that is an overhead monitor;
at least one display unit … wherein the at least one display unit is configured as an overhead monitor …;
at least one touch input unit that is a table side module and comprising a user input area having a display screen configured to display input unit image data representing a graphical user interface comprising a plurality of panels, 
at least one touch input unit comprising a user input area having a touch display screen configured to display input unit image data including a graphical user interface comprising a plurality of zones, the plurality of zones including an image zone and at least one functional button zone, the at least one functional button zone including an image of an array of function buttons, the at least one touch input unit being configured to determine a location of one of a user’s hand, pointer, or stylus relative to the touch display screen … the touch input unit is configured as a table side module that is adjacent to a table
each of the plurality of panels comprising a plurality of buttons corresponding to related imaging functionalities for medical imagery; and
… the plurality of zones including an image zone and at least one functional button zone, the at least one functional button zone including an image of an array of function buttons … wherein the first image data and the input unit image data each include a computerized tomography (CT), x-ray, magnetic resonance (MR), or ultrasound diagnostic image of a patient with different degrees of magnification
a processor configured to: determine a user interaction portion of the graphical user interface, the user interaction portion corresponding to a panel of the plurality of panels in which the user is interacting to provide an imaging functionality that effects the medical imagery; and
wherein, the processing unit is configured to determine a user interaction portion of the graphical user interface, the user interaction portion being a portion of the plurality of zones to which the location of the one of the user’s hand, pointer, or stylus is proximate, the portion of the plurality of zones changing as the one of the user’s hand, pointer, or stylus moves
display, on the at least one display unit, first image data including the medical imagery simultaneously with second image data corresponding to the user interactive portion showing the panel that the user is interacting to provide the imaging functionality
wherein, the processing unit is configured to display, on the at least one display unit, the first image data simultaneously with second image data corresponding to the input unit image data for the portion of the plurality of zones proximate to the location of the one of the user’s hands, pointer, or stylus, the second image data including at least a portion of the image of the function buttons that includes at least one function button that is proximate to the one of the user’s hand, pointer or stylus … wherein the first image data and the input unit image data each include a computerized tomography (CT), x-ray, magnetic resonance (MR), or ultrasound diagnostic image of a patient with different degrees of magnification


Claim 2: The system according to claim 1, wherein the first image data comprises a further graphical user interface, and wherein the second image data is rendered next to a portion of the further graphical user interface. 
Claim 1: … wherein the first image data comprises a further graphical user interface, and wherein the second image data is rendered next to, blended with, or inside a portion of the further graphical user interface


Claim 3: The system according to claim 1, wherein the first image data comprises a further graphical user interface, and wherein the second image data is blended with a portion of the further graphical user interface.
Claim 1: … wherein the first image data comprises a further graphical user interface, and wherein the second image data is rendered next to, blended with, or inside a portion of the further graphical user interface


Claim 4: The system according to claim 1, wherein the first image data comprises a further graphical user interface, and wherein the second image data is rendered inside a portion of the further graphical user interface.
Claim 1: … wherein the first image data comprises a further graphical user interface, and wherein the second image data is rendered next to, blended with, or inside a portion of the further graphical user interface


Claim 5: The system according to claim 1, wherein the processor is configured to determine the user interaction portion when a user's hand or a pointer moves over the panel of the plurality of panels of the graphical user interface. 
Claim 1: … wherein, the processing unit is configured to determine a user interaction portion of the graphical user interface, the user interaction portion being a portion of the plurality of zones to which the location of the one of the user’s hand, pointer, or stylus is proximate, the portion of the plurality of zones changing as the one of the user’s hand, pointer, or stylus moves


Claim 6: The system according to claim 1, wherein the processor is configured to determine the user interaction portion when a user touches the panel the plurality of panels of the graphical user interface.
Claim 1: … wherein, the processing unit is configured to determine a user interaction portion of the graphical user interface, the user interaction portion being a portion of the plurality of zones to which the location of the one of the user’s hand, pointer, or stylus is proximate, the portion of the plurality of zones changing as the one of the user’s hand, pointer, or stylus moves


Claim 7: The system according to claim 1, wherein display of the second image data on the at least one display unit is enabled or disabled as a function of input from the user.
Claim 1: … wherein the second image data comprises an indicator indicating which one of the array of function buttons the user is interacting with


Claim 9: The system according to claim 1, wherein the second image data comprises an indicator representing which of the related imaging functionalities the user is interacting with.
Claim 1: … wherein the second image data comprises an indicator indicating which one of the array of function buttons the user is interacting with


Claim 17: The method according to claim 10, wherein the at least one display unit is configured as an overhead monitor and the at least one touch input unit is configured as a table side module.  
Claim 1: … wherein the at least one display unit is configured as an overhead monitor and the touch input unit is configured as a table side module that is adjacent to a table …  (note that parent claim 10 of the present application corresponds to claim 1 of the present application, and thus is taught by claim 1 of the ‘441 patent as indicated above) 

 	In the same field of endeavor, Walker teaches the zones are panels (Figs. 3, 4, [0028, 0030, 0031], the control device can display, for example, a set of keys/buttons; as noted in [0016, 0030], the control device can include a touch sensitive screen; as seen in Fig. 4, for example, the buttons/keys can be understood as being arranged in multiple rectangular sections/panels, where each section/panel includes multiple keys/buttons; [0027, 0028, 0031], claim 9, the buttons/keys help control an application and are associated with visual effects).  
 	It would have been obvious to incorporate the above feature.  Walker also pertains to a system in which a user interacts with a first interface, and a second interface indicates what portions of the first interface are being interacted with.  In Walker e.g., see Walker Fig. 4, the user may interact with an array of buttons/keys, which can be understood as multiple panels, which each have multiple buttons.  In Walker, it is further indicated in the second interface which panel or buttons a user has interacted with.  It would be desirable to incorporate this feature, so that a wide variety of button/panel-based input arrangements may be used.  

 	Claims 10 and 19 recite similar limitations as claim 1 and are likewise rejected.
 	Claims 11-16 and 18 recite similar limitations to claims 2-7 and 9 and are likewise rejected.  	 
 	Claim 20 recites similar limitations to claim 17 and is likewise rejected.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2013/0194188) in view of Ohta (US 2014/0276056).   
 	
 	Walker and Ohta were cited in IDS filed 3/19/2021.

 	Regarding claim 1, Walker teaches an imaging system for displaying data (Fig. 2, [0023] describes a system with a control device and display device), the system comprising:
 	at least one display unit (Fig. 2, [0023] describes a second electronic device that can be a display);
 	at least one touch input unit comprising a user input area having a display screen configured to display input unit image data representing a graphical user interface comprising a plurality of panels (Figs. 3, 4, [0028, 0030, 0031], the control device can display, for example, a set of keys/buttons; as noted in [0016, 0030], the control device can include a touch sensitive screen; as seen in Fig. 4, for example, the buttons/keys can be understood as being arranged in multiple rectangular sections/panels, where each section/panel includes multiple keys/buttons; see also Fig. 4, [0028-0030]),
 	each of the plurality of panels comprising a plurality of buttons corresponding to related imaging functionalities (Figs. 3, 4, [0028, 0030, 0031], the control device can display, for example, a set of keys/buttons; as noted in [0016, 0030], the control device can include a touch sensitive screen; as seen in Fig. 4, for example, the buttons/keys can be understood as being arranged in multiple rectangular sections/panels, where each section/panel includes multiple keys/buttons; [0027, 0028, 0031], claim 9, the buttons/keys help control an application and are associated with visual effects)
 	a processor ([0015-0016, 0019, 0021] describes a processor) configured to:
 	determine a user interaction portion of the graphical user interface, the user interaction portion corresponding to a panel of the plurality of panels in which the user is interacting to provide an imaging functionality (Figs. 3, 4 [0028, 030, 0031], the system can detect when a user touches a displayed set of keys/buttons i.e., a user interaction portion corresponding to a panel); and
 	display, on the at least one display unit, first image data simultaneously with second image data corresponding to the user interactive portion showing the panel that the user is interacting to provide the imaging functionality (Figs. 3-5, [0025, 0027-0028, 0030-0034], the control device transmits a visual representation of an input system e.g., keys/buttons for a keyboard and related elements, to an external display; the visual representation can include many components e.g., individual keys, circles to indicate where fingers are hovering or pressing, etc.; Figs. 4, 5 also indicates examples of content that can be displayed on the external display e.g., application content such as a video feed of a person, chat content, icons 516, 518; [0031, 0034] notes that the control device can cause the external display to show such content; any of the above can be considered the “first image data”; as noted in [0028, 0031], the system can determine where a user is pressing on a particular key and display circles/indications on the external display; as seen in Figs. 4, 5 and [0028-0031], the system can display keys, circles or other markers indicating areas of user interaction on the external display; these elements are displayed with other elements on the external display).
 	However, Walker does not expressly disclose the imaging system is a medical imaging system; the first image data including the medical imagery; the at least one display unit is an overhead monitor; the at least one touch input unit is a table side module; the imaging functionalities are for medical imagery; the imaging functionality effects the medical imagery.
 	In the same field of endeavor, Ohta teaches the imaging system is a medical imaging system; the first image data including the medical imagery (Figs. 5, 6B, 8A-8B, 9A-9B, [0083, 0055, 0129-0130, 0149-0152, 0155, 0165, 0173-0177, 0198-0202, 0200, 0204], Ohta teaches a mobile apparatus that obtains medical imagery from medical devices; as seen in the above figures and similar to the Walker invention, the mobile apparatus includes icons/buttons/keys used to control the medical devices and medical imagery e.g., see Fig. 5, which displays operation buttons/keys in a keyboard-like format; as noted in [0055, 0083], the mobile device can transmit the  medical images to an external display e.g., an overhead display as described in Fig. 1, [0055, 0083]; in the context of Walker, this means it would be obvious to present the control buttons/icons of the mobile apparatus on the external display, together with medical imagery, as described in Ohta);
 	the at least one display unit is an overhead monitor; the at least one touch input unit is a table side module (Ohta Fig. 1, [0083, 055, 0057, 0058, 0022], Ohta teaches a medical display system, in which a doctor can use a mobile device on a table e.g., see mobile apparatus 48 in Fig. 1, to control what is shown by an overhead monitor 36, as described in Fig. 1 and [0083]); 
 	the imaging functionalities are for medical imagery; the imaging functionality effects the medical imagery (Ohta [0114, 0134, 0083], in Ohta, a user provides input at one device, which controls medical images and applications displayed at a second device; for example, see Ohta Fig. 6B, [0149-0155, 0175, 0176, 0182, 1087], an interface has multiple panels e.g., panel 228 and the overall interface, which each include multiple buttons; the buttons can be used to control operations e.g., image capturing conditions, which affect imagery or visual effects; for example, see Ohta [0187], which notes that image capturing conditions can include magnification of an image).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the imaging system is a medical imaging system; the first image data including medical image data as suggested in Ohta into Walker because Walker and Ohta pertain to analogous fields of technology.  Both Walker and Ohta pertain to a touch sensitive mobile device that includes operation buttons/keys for controlling images that are displayed on an external screen.  Walker teaches displaying the operation button/keys and/or selection indicators on the external screen, so that a user need not look down at the mobile device to control the images on the external screen e.g., see Walker [0034, 0035].  Walker further teaches that its technology can be applied to control visual output of an external display e.g., television or other display associated with an industrial apparatus, see Walker [0034].  In Ohta, the images, which are displayed on the screen and are controlled by the buttons on the mobile device, are medical images that are associated with a controlled medical image capturing apparatus.  It would be desirable to incorporate this feature into Walker so that the Walker invention can be applied to a wide variety of applications and imagery, including medical ones e.g., see Ohta Figs. 5, 6B, 8A-8B, 9A-9B, [0083, 0055, 0129-0130, 0149-0155, 0165, 0173-0177, 0198-0202, 0200, 0204]. 

 	Regarding claim 2, the combination of Walker and Ohta teaches the invention as claimed in claim 1. The combination of Walker and Ohta also teaches wherein the first image data comprises a further graphical user interface, and wherein the second image data is rendered next to a portion of the further graphical user interface (Walker Fig. 4, [0030], “the first image data” can be understood as anything displayed on the display device; as noted in Walker Fig. 4, [0030], the control device can display application graphics/text/video, as seen in Walker  Figs. 4-5, in addition to keys/buttons and related elements; any of these can be considered to be “further graphical user interface”; as seen in Figs. 4-5, such items are displayed next to indications of where the user is interacting on the keyboard e.g., the keys, circles, etc., as described in Walker [0030, 0031]).

 	Regarding claim 3, the combination of Walker and Ohta teaches the invention as claimed in claim 1.  The combination of Walker and Ohta also teaches wherein the first image data comprises a further graphical user interface, and wherein the second image data is blended with a portion of the further graphical user interface (Walker Fig. 4, [0030], “the first image data” can be understood as anything displayed on the display device; as noted in Walker Fig. 4, [0030], the control device can display application graphics/text/video, as seen in Figs. 4-5, keys/buttons and related elements; any of these can be considered to be “further graphical user interface”; as seen in Figs. 4-5, such items are displayed next to indications of where the user is interacting on the keys/buttons e.g., the keys, circles, etc., as described in Walker [0030, 0031]; for example, in Walker Fig. 4, a circle indicating where a user’s hand in on a set of keys/buttons is surrounded by other elements, such as keys, the text, the images, etc.)

 	Regarding claim 4, the combination of Walker and Ohta teaches the invention as claimed in claim 1.  The combination of Walker and Ohta also teaches wherein the first image data comprises a further graphical user interface, and wherein the second image data is rendered inside a portion of the further graphical user interface (Walker Fig. 4, [0030], “the first image data” can be understood as anything displayed on the display device; as noted in Walker Fig. 4, [0030], the control device can display application graphics/text/video, as seen in Walker Figs. 4-5, keys/buttons and related elements; any of these can be considered to be “further graphical user interface”; as seen in Figs. 4-5, such items are displayed next to indications of where the user is interacting with the keys/buttons e.g., the keys, circles, etc., as described in Walker [0030, 0031]; for example, in Fig. 4, a circle indicating where a user’s hand in on a set of keys is surrounded by other elements, such as keys, the text, the images, etc.).

 	Regarding claim 5, the combination of Walker and Ohta teaches the invention as claimed in claim 1.  The combination of Walker and Ohta also teaches wherein the processor is configured to determine the user interaction portion when a user's hand or a pointer moves over the panel of the plurality of zones of the graphical user interface (Walker [0030, 0031, 0025-0028], the system detects what elements in a set of keys/buttons the user is hovering over or interacting with).

 	Regarding claim 6, the combination of Walker and Ohta teaches the invention as claimed in claim 1.  The combination of Walker and Ohta also teaches wherein the processor is configured to determine the user interaction portion when a user touches at least one zone of the plurality of zones of the graphical user interface (Walker [0030, 0031, 0025-0028], the system detects what elements in a set of keys/buttons the user is hovering over or interacting with; Walker Fig. 4, [0031, 0030] notes that a larger circle can be used to indicate when a user has actually touched a key).

 	Regarding claim 7, the combination of Walker and Ohta teaches the invention as claimed in claim 1.  The combination of Walker and Ohta also teaches wherein display of the second image data on the at least one display unit is enabled or disabled as a function of input from the user (Walker [0030, 0031, 0025-0028], the system detects what elements in a set of keys/buttons the user is hovering over or interacting with; indications of this are then displayed on an external display e.g., using circles). 

 	Regarding claim 8, the combination of Walker and Ohta teaches the invention as claimed in claim 1.  The combination of Walker and Ohta also teaches wherein the at least one display unit is configured as an overhead monitor and the at least one touch input unit is configured as a table side module (Ohta Fig. 1, [0083, 055, 0057, 0058, 0022], Ohta teaches a medical display system, in which a doctor can use a mobile device on a table e.g., see mobile apparatus 48 in Fig. 1, to control what is shown by an overhead monitor 36, as described in Fig. 1 and [0083]).

 	Regarding claim 9, the combination of Walker and Ohta teaches the invention as claimed in claim 1.  The combination of Walker and Ohta also teaches wherein the second image data comprises an indicator representing which of the related imaging functionalities the user is interacting with (Walker Figs. 3-5, [0025, 0027-0028, 0030-0034], the control device transmits a visual representation of an input system e.g., a set of keys/buttons and related elements, to an external display; the visual representation can include many components e.g., individual keys, circles to indicate where fingers are hovering or pressing, etc.; as noted in Walker [0028, 0031], the system can determine where a user is pressing on a particular key and display circles/indications on the external display; as seen in Walker Figs. 4, 5 and [0028-0031], the system can display keys, circles or other markers indicating areas of user interaction on the external display; these elements are displayed with other elements on the external display.)

 	Regarding claim 10, Walker teaches a method for displaying data, the method comprising:
 	causing, at a display screen of a user input area of at least one touch input, display of input unit image data representing a graphical user interface comprising a plurality of panels (Figs. 3, 4, [0028, 0030, 0031], the control device can display, for example, a set of keys/buttons; as noted in [0016, 0030], the control device can include a touch sensitive screen; as seen in Fig. 4, for example, the buttons/keys can be understood as being arranged in multiple rectangular sections/panels, where each section/panel includes multiple keys/buttons; see also Fig. 4, [0028-0030]),
 	each of the plurality of panels comprising a plurality of buttons corresponding to related imaging functionalities (Figs. 3, 4, [0028, 0030, 0031], the control device can display, for example, a set of keys/buttons; as noted in [0016, 0030], the control device can include a touch sensitive screen; as seen in Fig. 4, for example, the buttons/keys can be understood as being arranged in multiple rectangular sections/panels, where each section/panel includes multiple keys/buttons; [0027, 0028, 0031], claim 9, the buttons/keys help control an application and are associated with visual effects)
 	determining a user interaction portion of the graphical user interface, the user interaction portion corresponding to a panel of the plurality of panels in which the user is interacting to provide an imaging functionality (Figs. 3, 4 [0028, 030, 0031], the system can detect when a user touches a displayed set of keys/buttons i.e., a user interaction portion corresponding to a panel); and
 	displaying, on at least one display unit, first image data simultaneously with second image data corresponding to the user interactive portion showing the panel that the user is interacting to provide the imaging functionality (Figs. 3-5, [0025, 0027-0028, 0030-0034], the control device transmits a visual representation of an input system e.g., keys/buttons for a keyboard and related elements, to an external display; the visual representation can include many components e.g., individual keys, circles to indicate where fingers are hovering or pressing, etc.; Figs. 4, 5 also indicates examples of content that can be displayed on the external display e.g., application content such as a video feed of a person, chat content, icons 516, 518; [0031, 0034] notes that the control device can cause the external display to show such content; any of the above can be considered the “first image data”; as noted in [0028, 0031], the system can determine where a user is pressing on a particular key and display circles/indications on the external display; as seen in Figs. 4, 5 and [0028-0031], the system can display keys, circles or other markers indicating areas of user interaction on the external display; these elements are displayed with other elements on the external display; Fig. 2, [0023] describes a system with a control device and a display device).
 	However, Walker does not expressly disclose the imaging system is a medical imaging system; the first image data including the medical imagery; the imaging functionalities are for medical imagery; the imaging functionality effects the medical imagery.
 	In the same field of endeavor, Ohta teaches the imaging system is a medical imaging system; the first image data including the medical imagery (Figs. 5, 6B, 8A-8B, 9A-9B, [0083, 0055, 0129-0130, 0149-0152, 0155, 0165, 0173-0177, 0198-0202, 0200, 0204], Ohta teaches a mobile apparatus that obtains medical imagery from medical devices; as seen in the above figures and similar to the Walker invention, the mobile apparatus includes icons/buttons/keys used to control the medical devices and medical imagery e.g., see Fig. 5, which displays operation buttons/keys in a keyboard-like format; as noted in [0055, 0083], the mobile device can transmit the  medical images to an external display e.g., an overhead display as described in Fig. 1, [0055, 0083]; in the context of Walker, this means it would be obvious to present the control buttons/icons of the mobile apparatus on the external display, together with medical imagery, as described in Ohta);
 	the imaging functionalities are for medical imagery; the imaging functionality effects the medical imagery (Ohta [0114, 0134, 0083], in Ohta, a user provides input at one device, which controls medical images and applications displayed at a second device; for example, see Ohta Fig. 6B, [0149-0155, 0175, 0176, 0182, 1087], an interface has multiple panels e.g., panel 228 and the overall interface, which each include multiple buttons; the buttons can be used to control operations e.g., image capturing conditions, which affect imagery or visual effects; for example, see Ohta [0187], which notes that image capturing conditions can include magnification of an image).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the imaging system is a medical imaging system; the first image data including medical image data as suggested in Ohta into Walker because Walker and Ohta pertain to analogous fields of technology.  Both Walker and Ohta pertain to a touch sensitive mobile device that includes operation buttons/keys for controlling images that are displayed on an external screen.  Walker teaches displaying the operation button/keys and/or selection indicators on the external screen, so that a user need not look down at the mobile device to control the images on the external screen e.g., see Walker [0034, 0035].  Walker further teaches that its technology can be applied to control visual output of an external display e.g., television or other display associated with an industrial apparatus, see Walker [0034].  In Ohta, the images, which are displayed on the screen and are controlled by the buttons on the mobile device, are medical images that are associated with a controlled medical image capturing apparatus.  It would be desirable to incorporate this feature into Walker so that the Walker invention can be applied to a wide variety of applications and imagery, including medical ones e.g., see Ohta Figs. 5, 6B, 8A-8B, 9A-9B, [0083, 0055, 0129-0130, 0149-0152, 0155, 0165, 0173-0177, 0198-0202, 0200, 0204]. 	
 	 
 	Regarding claim 11, the combination of Walker and Ohta teaches the invention as claimed in claim 10.  The combination of Walker and Ohta also teaches wherein the first image data comprises a further graphical user interface, and the method further comprising rendering the second image data next to a portion of the further graphical user interface (Walker Fig. 4, [0030], “the first image data” can be understood as anything displayed on the display device; as noted in Walker Fig. 4, [0030], the control device can display application graphics/text/video, as seen in Walker  Figs. 4-5, in addition to keys/buttons and related elements; any of these can be considered to be “further graphical user interface”; as seen in Figs. 4-5, such items are displayed next to indications of where the user is interacting on the keyboard e.g., the keys, circles, etc., as described in Walker [0030, 0031]).

 	Regarding claim 12, the combination of Walker and Ohta teaches the invention as claimed in claim 10.  The combination of Walker and Ohta also teaches wherein the first image data comprises a further graphical user interface, and the method further comprising blending the second image data with a portion of the further graphical user interface (Walker Fig. 4, [0030], “the first image data” can be understood as anything displayed on the display device; as noted in Walker Fig. 4, [0030], the control device can display application graphics/text/video, as seen in Figs. 4-5, keys/buttons and related elements; any of these can be considered to be “further graphical user interface”; as seen in Figs. 4-5, such items are displayed next to indications of where the user is interacting on the keys/buttons e.g., the keys, circles, etc., as described in Walker [0030, 0031]; for example, in Walker Fig. 4, a circle indicating where a user’s hand in on a set of keys/buttons is surrounded by other elements, such as keys, the text, the images, etc.)

 	Regarding claim 13, the combination of Walker and Ohta teaches the invention as claimed in claim 10.  The combination of Walker and Ohta also teaches wherein the first image data comprises a further graphical user interface, and the method further comprising rendering the second image data inside a portion of the further graphical user interface (Walker Fig. 4, [0030], “the first image data” can be understood as anything displayed on the display device; as noted in Walker Fig. 4, [0030], the control device can display application graphics/text/video, as seen in Walker Figs. 4-5, keys/buttons and related elements; any of these can be considered to be “further graphical user interface”; as seen in Figs. 4-5, such items are displayed next to indications of where the user is interacting with the keys/buttons e.g., the keys, circles, etc., as described in Walker [0030, 0031]; for example, in Fig. 4, a circle indicating where a user’s hand in on a set of keys is surrounded by other elements, such as keys, the text, the images, etc.)

 	Regarding claim 14, the combination of Walker and Ohta teaches the invention as claimed in claim 10.  The combination of Walker and Ohta also teaches wherein the user interaction portion is determined when a user's hand or a pointer moves over the panel of the plurality of panels of the graphical user interface (Walker [0030, 0031, 0025-0028], the system detects what elements in a set of keys/buttons the user is hovering over or interacting with).

 	Regarding claim 15, the combination of Walker and Ohta teaches the invention as claimed in claim 10.  The combination of Walker and Ohta also teaches wherein the user interaction portion is determined when a user touches the panel of the plurality of panels of the graphical user interface (Walker [0030, 0031, 0025-0028], the system detects what elements in a set of keys/buttons the user is hovering over or interacting with; Walker Fig. 4, [0031, 0030] notes that a larger circle can be used to indicate when a user has actually touched a key).

 	Regarding claim 16, the combination of Walker and Ohta teaches the invention as claimed in claim 10. The combination of Walker and Ohta also teaches wherein display of the second image data on the at least one display unit is enabled or disabled as a function of input from the user (Walker [0030, 0031, 0025-0028], the system detects what elements in a set of keys/buttons the user is hovering over or interacting with; indications of this are then displayed on an external display e.g., using circles). 

 	Regarding claim 17, the combination of Walker and Ohta teaches the invention as claimed in claim 10.  The combination of Walker and Ohta also teaches wherein the at least one display unit is configured as an overhead monitor and the at least one touch input unit is configured as a table side module (Ohta Fig. 1, [0083, 055, 0057, 0058, 0022], Ohta teaches a medical display system, in which a doctor can use a mobile device on a table e.g., see mobile apparatus 48 in Fig. 1, to control what is shown by an overhead monitor 36, as described in Fig. 1 and [0083]).

 	Regarding claim 18, the combination of Walker and Ohta teaches the invention as claimed in claim 10.  The combination of Walker and Ohta also teaches wherein the second image data comprises an indicator representing which of the related imaging functionalities the user is interacting with (Walker Figs. 3-5, [0025, 0027-0028, 0030-0034], the control device transmits a visual representation of an input system e.g., a set of keys/buttons and related elements, to an external display; the visual representation can include many components e.g., individual keys, circles to indicate where fingers are hovering or pressing, etc.; as noted in Walker [0028, 0031], the system can determine where a user is pressing on a particular key and display circles/indications on the external display; as seen in Walker Figs. 4, 5 and [0028-0031], the system can display keys, circles or other markers indicating areas of user interaction on the external display; these elements are displayed with other elements on the external display.)
	
 	Regarding claim 19, the claim corresponds to claim 10 and is rejected for the same reasons.  The combination of Walker and Ohta also teaches a non-transitory computer-readable storage medium having stored a computer program comprising instructions for displaying data, the instructions, when the computer program is executed by a computer (Walker Fig. 1, [0017] describes memory; [0021, 0031, 0034] describe computer programs on a control device that can be used to control an external display.)

	Regarding claim 20, the combination of Walker and Ohta teaches the invention as claimed in claim 19.  Claim 20 also corresponds to claim 17 and is rejected for the same reasons.  

Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1, 10 and 19.
 	Regarding independent claims 1, 10 and 19, the Applicant alleges that the combination of references does not teach the amended limitation of "a graphical user interface comprising a plurality of panels, each of the plurality of panels comprising a plurality of buttons corresponding to related imaging functionalities for medical imagery.”  
 	Examiner respectfully disagrees.  Walker teaches, for example, a keyboard with an array of keys/buttons e.g., see Figs. 4-5, [0028, 0030, 0031, 0016].  As seen in the figure, Walker teaches that it is known to have an interface on a first device e.g., a tablet, with multiple panels, which each have multiple buttons or keys.  (In the figure, the keys are arranged in an array; the keys can be understood as being arranged in rectangular regions/panels, where each of the regions/panels have multiple buttons/keys).  Walker further teaches that it is known to display related data on a second device, where the second device also indicates what buttons/keys the user is selecting at the first device e.g., see Walker Figs. 4-5.  Ohta teaches a similar invention, in which a user can interact with a first device e.g., a mobile apparatus, to control an external display e.g., see Ohta Fig. 6B, [0114, 0134, 0083, 0149-0155].  As seen in Ohta Fig. 6B [0149-0155], for example, a user can interact with an interface at the first device, where the interface has multiple panels and buttons.  The buttons and images in the interface are related to a medical application/images i.e., “corresponding to related imaging functionalities for medical imagery.”  For at least the above reasons, Examiner believes the above claim features are obvious in view of the combination of Walker and Ohta. 
 	Applicant further alleges that claims 2-7, 9, 11-18 and 20 are patentable in view of their dependency on claim 1, 10 and 19.  Claims 2-7, 9, 11-18 and 20 are rejected as being taught by Walker and Ohta.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Im (US 9,392,164) teaches utilizing a user terminal to control a display of medical imagery on a second terminal e.g., see Im Abstract.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143